658 S.E.2d 662 (2008)
Peggy Johnson STURGILL, Administratrix of the Estate of Charlie L. Johnson
v.
ASHE MEMORIAL HOSPITAL, INC.
No. 583P07.
Supreme Court of North Carolina.
January 24, 2008.
Jay Vannoy, Northe Wilkesboro, for Sturgill.
Brenda S. McClearn, Greensboro, for Ashe Memorial Hosp.
Prior report: ___ N.C.App. ___, 652 S.E.2d 302.

ORDER
Upon consideration of the petition filed on the 10th day of December 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of January 2008."